        Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 1 of 8. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

LINDSAY BROTHERS,                         )
                                          )
                  Plaintiff,              )
                                          )
v.                                        )                    Case No.
                                          )
COMPLETE CREDIT SOLUTIONS, INC.,          )
EQUIFAX INFORMATION SERVICES, LLC., )
EXPERIAN INFORMATION                      )
SOLUTIONS, INC. AND                       )
TRANSUNION, LLC.                          )
                                          )
                  Defendants.             )
__________________________________________)


                                            COMPLAINT

       NOW COMES Plaintiff, LINDSAY BROTHERS (“Plaintiff”), by and through her

attorneys, hereby alleging the following against Defendants COMPLETE CREDIT SOLUTIONS,

INC. (“COMPLETE CREDIT”), EQUIFAX, INC. (“EQUIFAX”), EXPERIAN INFORMATION

SOLUTIONS, INC., (“EXPERIAN”) and TRANSUNION, LLC., (“TRANSUNION”),

(collectively referred to as “Defendant”):

                                        Nature of the Action

       1.        This action arises pursuant to the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§ 1681 et seq.

                                               Parties

       2.        Plaintiff is a natural person at all times relevant residing in Columbiana County, in

the City of Lisbon, in the State of Ohio.

       3.        At all times relevant, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. § 1681(a)(c).


                                                  -1-
        Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 2 of 8. PageID #: 2




       4.      Defendant COMPLETE CREDIT, is a financial services company located in

Bedford, Texas and conducting business in the State of Ohio.

       5.      Defendant COMPLETE CREDIT was a “person” at all times relevant as that term

is defined by 15 U.S.C. § 1681a(b) and a “furnisher” of credit information as that term is described

in 15 U.S.C. § 1681s-2 et seq.

       6.      Defendant EQUIFAX is a Corporation with its headquarters located in Atlanta,

Georgia and conducting business in the State of Ohio.

       7.      Defendant EXPERIAN is a Corporation with its headquarters located in Costa

Mesa, California and conducting business in the State of Ohio.

       8.      Defendant TRANSUNION is a Limited Liability Corporation located in Chicago,

Illinois and conducting business in the State of Ohio.

       9.      Defendants EQUIFAX, EXPERIAN and TRANSUNION are a “person” as that

term is defined by a consumer reporting agency as that term is defined 15 U.S.C. § 1681a(b).

       10.     Defendants EQUIFAX, EXPERIAN and TRANSUNION are regularly engaged in

the business of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. §1681(d), to third parties.

       11.     Defendants EQUIFAX, EXPERIAN and TRANSUNION furnish such consumer

reports to third parties under contract for monetary compensation.

       12.     Defendants EQUIFAX, EXPERIAN and TRANSUNION, are “consumer

reporting agencies” (“CRAs”) as that term is described in 15 U.S.C. § 1681a(f).

       13.     At all times relevant to this Complaint, Defendants acted through their agents

employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,

subrogees, representatives and insurers.



                                                -2-
        Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 3 of 8. PageID #: 3




        14.     At all relevant times, consumer reports as alleged in this pleading are “consumer

reports” as that term is defined by 15 U.S.C. §1681a(d).

                                      Jurisdiction and Venue

        15.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        16.     Venue is proper pursuant to 28 U.S.C § 1391(b) as the conduct giving rise to this

action occurred in this District because Plaintiff resides within this District and a substantial part

of the events or omissions giving rise to the herein claims occurred, or a substantial part of

property that is the subject of the action is situated within this District.

                                         Factual Allegations

     17. EQUIFAX, EXPERIAN and TRANSUNION have been reporting derogatory and

inaccurate statements and information relating to Plaintiff and Plaintiff’s credit history

(hereinafter referred to as “inaccurate information”).

     18. The inaccurate information of which Plaintiff complains are accounts or trade-lines that

reflect Plaintiff’s history of credit for a credit card account with COMPLETE CREDIT, with an

account number ending in 5406 (hereinafter referred to as the “Account”).

        19.     On or about September 15, 2018, Plaintiff and COMPLETE CREDIT agreed to

settle the Account for less than full balance, to be paid in a lump sum amount by September 18,

2018.

        20.     Plaintiff satisfied the terms of the aforementioned agreement by timely making the

agreed lump sum payment, thereby extinguishing any obligation regarding the Account.

        21.     Despite the foregoing, EQUIFAX, EXPERIAN and TRANSUNION continued to

report inaccurate information concerning in the Account and, upon information and belief,

disseminated credit reports containing said inaccuracies.



                                                  -3-
        Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 4 of 8. PageID #: 4




       22.     On or about June 10, 2020, Plaintiff disputed the inaccurate information with

EQUIFAX, EXPERIAN and TRANSUNION.

       23.     Plaintiff’s written dispute explained that the Account had been settled and paid,

included a copy of the written agreement memorializing the settlement of the Account, and that

the credit report failed to accurately reflect the true nature of the Account.

       24.     Upon information and belief, pursuant to its responsibility in 15 U.S.C. § 1681i,

within five (5) days of Plaintiff disputing the inaccurate information with EQUIFAX, EXPERIAN

and TRANSUNION, COMPLETE CREDIT received notification from EQUIFAX, EXPERIAN

and TRANSUNION of Plaintiff’s dispute and the nature of the dispute.

       25.     Upon information and belief, EQUIFAX, EXPERIAN and TRANSUNION

received the results of COMPLETE CREDIT investigation as to Plaintiff’s dispute.

       26.     Upon information and belief, EQUIFAX, EXPERIAN and TRANSUNION

updated the reporting of the Account solely based on the information it received from

COMPLETE CREDIT in response to Plaintiff’s dispute.

       27.     Notwithstanding Plaintiff’s efforts, as of September 10, 2020, EQUIFAX,

EXPERIAN and TRANSUNION continued to publish and disseminate inaccurate information

concerning the Account on Plaintiff’s credit report.

       28.     Specifically, EQUIFAX continued to report the paid Account in “Collection” with

a past due balance of $2,086.00.

       29.     Specifically, EXPERIAN continued to report the paid Account in “Collection”

with a past due balance of $2,086.00.

       30.     Specifically, TRANSUNION continued to report the paid Account in “Collection”

with a past due balance of $2,086.00.



                                                 -4-
          Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 5 of 8. PageID #: 5




       31.      The inaccurate information concerning the Account as reported on the credit report

negatively reflects upon Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s financial

responsibility as a debtor, and Plaintiff’s credit worthiness.

       32.      Despite Plaintiff’s efforts to date, Defendants have nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform responsible

reinvestigations of the aforementioned dispute as required by the FCRA, have failed to remove

the inaccurate information, and have continued to report the derogatory and inaccurate

information about Plaintiff with respect to the Account.

       33.      If Defendants would have complied with their statutory duties, the inaccurate

information regarding the Account would not have been reported.

       34.      As a result of Defendants’ conduct, Plaintiff has suffered actual damages as the

inaccurate information being reported on Plaintiff’s credit report have impeded Plaintiff’s ability

to obtain credit or favorable terms in financing an interest, caused Plaintiff to incur out of pocket

expenses associated with disputing the inaccurate information only to find the inaccurate

information remains on the credit report, emotional distress and mental anguish associated with

having incorrect derogatory personal information being reported on the credit report, and a

decreased credit score which may result in the inability to obtain credit or favorable terms on

future attempts.

                               COUNT I– COMPLETE CREDIT
              Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681s-2(b)

    35.         Plaintiff repeats and incorporates by reference into this cause of action the

          allegations set forth above at Paragraphs 1-33.

       36.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, COMPLETE CREDIT is liable to

Plaintiff for engaging in the following conduct in violation of 15 U.S.C. § 1681s-2(b):


                                                 -5-
        Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 6 of 8. PageID #: 6




                    a. Willfully or negligently failing to conduct an investigation of the inaccurate
                       information that Plaintiff disputed;

                    b. Willfully or negligently failing to review all relevant information provided
                       to it by EQUIFAX, EXPERIAN and TRANSUNION concerning Plaintiff's
                       dispute or the Account;

                    c. Willfully or negligently failing to report the inaccurate status of the
                       inaccurate information to all consumer reporting agencies;

                    d. Willfully or negligently failing to properly participate, investigate and
                       comply with the reinvestigations that were conducted by any and all
                       consumer reporting agencies concerning the inaccurate information
                       disputed by Plaintiff;

                    e. Willfully or negligently continuing to furnish and disseminate inaccurate
                       and derogatory credit, account and other information concerning Plaintiff,
                       or the Account, to consumer reporting agencies, or other entities, despite
                       knowing that said information was inaccurate;

                    f. Willfully or negligently failing to comply with the requirements imposed
                       on furnishers of information pursuant to 15 U.S.C. § 1681s-2.

       37.     This conduct was a direct and proximate cause, as well as a substantial factor, in

bringing about injuries, damages, and harm to Plaintiff that are outlined herein and, as a result,

COMPLETE CREDIT is liable to Plaintiff for the full amount of statutory, actual and punitive

damages, along with attorney’s fees and the costs of litigation, as well as such relief as may be

permitted by law.

                COUNT II – EQUIFAX, EXPERIAN AND TRANSUNION
              Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)

       38.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-33.

       39.     Pursuant to 15 U.S.C. §§ 1681n and 1681o, EQUIFAX, EXPERIAN and

TRANSUNION are liable to Plaintiff for engaging in the following conduct in violation of 15

U.S.C. § 1681e(b)



                                                  -6-
        Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 7 of 8. PageID #: 7




                    a. Willfully or negligently failing to employ and follow reasonable
                       procedures to assure maximum possible accuracy of Plaintiff’s credit
                       report, information and file.

       40.       This conduct was a direct and proximate cause, as well as a substantial factor, in

bringing about injuries, damages, and harm to Plaintiff that are outlined herein and, as a result,

EQUIFAX, EXPERIAN and TRANSUNION are liable to Plaintiff for the full amount of

statutory, actual and punitive damages, along with attorney’s fees and the costs of litigation, as

well as such relief as may be permitted by law.

                 COUNT III – EQUIFAX, EXPERIAN AND TRANSUNION
                 Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i

       41.       Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-33.

       42.       Pursuant to 15 U.S.C. §§ 1681n and 1681o, EQUIFAX, EXPERIAN and

TRANSUNION are liable to Plaintiff for engaging in the following conduct in violation of 15

U.S.C. § 1681i

                    a. Willfully or negligently failing to conduct a proper and reasonable
                       reinvestigation concerning the inaccurate information after receiving notice
                       of the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a);

                    b. Willfully or negligently failing to provide all relevant information provided
                       by Plaintiff regarding the dispute of the inaccurate information to the
                       furnishing entities, in violation of 15 U.S.C. §1681i(a);

                    c. Willfully or negligently failing to review and consider all relevant
                       information submitted by Plaintiff concerning the dispute of the inaccurate
                       information, in violation of 15 U.S.C. §1681i(a); and

                    d. Willfully or negligently failing to delete the inaccurate information from
                       Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C.
                       §1681i(a);

       43.       This conduct was a direct and proximate cause, as well as a substantial factor, in

bringing about injuries, damages, and harm to Plaintiff that are outlined herein and, as a result,


                                                  -7-
        Case: 4:21-cv-00201-JRA Doc #: 1 Filed: 01/25/21 8 of 8. PageID #: 8




EQUIFAX, EXPERIAN and TRANSUNION are liable to Plaintiff for the full amount of

statutory, actual and punitive damages, along with attorney’s fees and the costs of litigation, as

well as such relief as may be permitted by law.

                                        Prayer For Relief

       WHEREFORE, Plaintiff respectfully requests judgment be entered against Defendants for

negligent or willful noncompliance with the Fair Credit Reporting Act and prays for the following:

   a) Actual damages to be proven at trial pursuant to 15 U.S.C. § 1681n(a);

   b) Statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n(a);

   c) Punitive damages and equitable relief including, but not limited to, enjoining Defendants

       from further FCRA violations, pursuant 15 U.S.C. § 1681n(a);

   d) The costs of instituting this action together with reasonable attorney’s fees incurred by

       Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

   e) Any further legal and equitable relief as this Honorable Court deems just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.


                                                        Respectfully submitted,

Dated January 25, 2021                                  /s/Peter Cozmyk
                                                        Peter Cozmyk
                                                        COZMYK LAW OFFICES, LLC
                                                        6100 Oak Tree Blvd., Ste. 200;
                                                        Independence, OH 44131
                                                        P: (877) 570-4440;
                                                        F: (216) 485-2125;
                                                        E: Pcozmyk@cozmyklaw.com
                                                        Attorneys for Plaintiff,
                                                        LINDSAY BROTHERS




                                                  -8-
